DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/18/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of the following documents has been provided:
All Office action, U.S. Patent Application Ser. No. 15/334653 (attorney Docket No. (CM 04364), SEE PAIR
All Office action, U.S. Patent Application Ser. No. 16/289037 (attorney Docket No. (CM 04364C), SEE PAIR


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 6-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315524, EP 2940117, citations by the US document) in view of Finison et al (US 2012/0165240) and Hutton et al (US 2003/0119689) and any one of Mangin et al (US 2003/0213500), Kasturi et al (US 20020039988) and Kott et al (US 2003/0100464).
Hulskotter et al teach a composition and a method.

The composition is disclosed for removal of grease.
The method comprises application of the composition, optionally scrubbing the articles to which the composition has been applied and rinsing the articles.
See entire document, especially the disclosure at [0005-109], [0123-128].
Thus, Hulskotter et al teach a product and a method as claimed except for the glycol ether solvents, 1, 3 pentane diamine, sprayer and application of the composition by spraying.
AS to the glycol ether solvents:
Finison et al and Hutton et al teach that it was known that the use of glycol ether solvents as claimed in the cleaning compositions improves removal of grease.
It would have been obvious to an ordinary artisan at the time the invention was filed to include the glycol ether solvents disclosed by Finison et al and Hutton et al into the composition of Hulskotter et al in order to further improve grease removal.
AS to the sprayer and application by spraying:
It was known and conventional to provide the cleaning composition in the sprayer and to apply the cleaning composition by spraying as evidenced by Finison et al and Hutton et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a modified composition of Hulskotter et al in the sprayer and to apply the 
As to claims requiring the specific concentrations or proportions of the ingredients of the composition: the claimed concentrations and proportions are envisaged by the teachings of the applied documents.
Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, it has also been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
It would have been obvious to an ordinary artisan at the time the invention was filed to find an optimum concentration/proportions of the ingredients in the modified composition of Hulskotter et al by routine experimentation depending from the specific of the application since the concentration of active ingredients is a result effective variable.
As to the 1, 3 pentane diamine:
Mangin et al, Kasturi et al and Kott et al all teach that the use of the referenced diamine was known and beneficial for use in the cleaning composition. They also teach the use of the referenced diamine together with other ingredients of the modified composition of Hulskotter et al.
Itwould have been obvious to an ordinary artisan at the time the invention was filed to include the referenced diamine in the modified composition of Hulskotter et al in order to improve the cleaning results since Mangin et al, Kasturi et al and Kott et al all teach that the use of the referenced diamine was known and beneficial for use in the cleaning composition.
As to claims reciting a pH and a reserve alkalinity:

Hutton et al teach that the pH and the reserve alkalinity at the ranges, which envisage the ranges as claimed provide good cleaning performance without damaging the skin of the user.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the modified composition of Hulskotter et al with the pH and reserve alkalinity as suggested by Hutton et al in order to provide good cleaning performance without damaging the skin of the user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
.
Claims 2, 4, 6-13, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 of copending Application No. 15/355,941  (reference application). Although the claims at issue are not the claims of the copending application disclose the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/16/2021 and 09/12/18/20 have been fully considered but they are not persuasive.
The applicants amended the claims to recite 1, 3 pentane diamine.
The applicants allege that the claims are allowable.
The applicants allege that pages 33 and 34 of the specification demonstrate unexpected results achieved by the combination of the referenced diamine and a glycol solvent.
This is not persuasive.
The teachings of Mangin et al, Kasturi et al and Kott et al all teach have been used in the rejection above to show that the use of the referenced diamine was known and beneficial for use in the cleaning composition.
As to the alleged unexpected results: 
First, what is recited by pages 33 and 34 of the specification is not commensurate in scope with the instant claims.
Second, Mangin et al, Kasturi et al and Kott et al all teach that it was now that the use of the referenced diamine in the compositions, which also include glycol ether solvents result in the good grease removal.
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711